665 S.E.2d 458 (2008)
STATE
v.
Eric Glenn LANE.
No. 606A05.
Supreme Court of North Carolina.
July 25, 2008.
Robert Montgomery, Special Deputy Attorney General, C. Branson Vickory, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 25th day of July 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Eric Glenn Lane) shall have up to and including the 28th day of July 2008 to file and serve his/her brief, with this Court By order of the Court in conference this the 25th day of July 2008."